Citation Nr: 0115866	
Decision Date: 06/08/01    Archive Date: 06/18/01

DOCKET NO.  96-14 330	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for residuals of a back 
injury.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


REMAND

The veteran served on active duty from July 1965 to 
June 1968.  He was also a member of the Georgia Army National 
Guard from February 1977 to July 1994, with active duty from 
November 1990 to April 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1995 hearing officer's 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Atlanta, Georgia.  In November 1997, the Board 
remanded this claim for further development.  Unfortunately, 
remand is again necessary.

The veteran and his representative contend, in essence, that 
service connection for residuals of a back injury is 
warranted based on direct service incurrence during inactive 
duty with the Georgia Army National Guard.  He also claims in 
the alternative that his low back was aggravated by his 
period of active duty from 1990 to 1991.  

The claim for service connection for residuals of a back 
injury on a direct basis was initially addressed by the RO; 
however, the issue of service connection for residuals of a 
back injury based on aggravation was not addressed.  The 
claim was remanded in part, in an effort to provide the 
veteran the appropriate laws and regulations for service 
connection based on aggravation.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  

Additionally, the veteran testified at a personal hearing in 
April 1995 that he was treated for his back condition at Winn 
Army Hospital in 1987.  The RO attempted to obtain these 
records and was informed that these records had been 
transferred to the Army Reserve Personnel Center.  The RO was 
instructed to attempt to obtain these records from the Army 
Reserve Personnel Center since this had not been previously 
done.  However, after the Board's November 1997 remand, the 
RO's request for information on several occasions did not 
indicate that the veteran was in the Georgia Army National 
Guard from 1977 to 1994, nor did the request indicate that 
the veteran had any subsequent reserve or retired status.  
The veteran has Georgia Army National Guard service and has 
subsequently retired from the Georgia Army National Guard.  
It appears that none of the requests were made to the Army 
Reserve Personnel Center.  Although service medical records 
did supply some of the veteran's National Guard medical 
records, there is no indication that the Army reserve records 
were specifically sought.  The United States Court of Appeals 
for Veterans Claims (Court) held in Stegall v. West, 11 Vet. 
App. 268 (1998), that a remand by the Court or the Board 
confers on the veteran, as a matter of law, the right to 
compliance with the remand orders.  It was also held that 
when the remand orders are not complied with, the Board errs 
in failing to ensure compliance.  Therefore, the 
November 1997 remand order, which required that the 1987 Winn 
Army Hospital treatment records be requested from the Army 
Reserve Personnel Center, must be complied with.

Further, the veteran was examined by VA in July 2000.  This 
examination was ordered by the RO to consider whether the 
veteran had a back injury that had been aggravated.  However, 
neither the veteran's medical records nor x-rays were 
associated with the examination request.  The claims folder 
has x-ray examination reports as well as an April 1996 MRI 
report which indicate degenerative changes in the lumbar 
spine.  VA has a duty to obtain a medical examination or 
opinion when such examination or opinion is necessary to make 
a decision on the claim.  See Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 
(2000) (to be codified at 38 U.S.C. § 5103A(d)).  The RO 
should arrange for a VA examination of the veteran with 
accompanied medical records to determine if the veteran has 
residuals of a back injury incurred during inactive duty 
training or aggravated by active service.  

Finally, because of the change in the law brought about by 
the Veterans Claims Assistance Act of 2000, a remand in this 
case is required for compliance with the notice and duty to 
assist provisions contained in the new law.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 
114 Stat. 2096, 2096-2099 (2000) (to be codified as amended 
at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107).

Accordingly, the case is REMANDED to the RO for the 
following:

1.  Request the veteran's medical records 
from 1987 for treatment received at Winn 
Army Hospital from the Army Reserve 
Personnel Center; 9700 Page Avenue, St. 
Louis, MO 63132-5200.  The request should 
include Army National Guard as his branch 
of service, 1977 to 1994 as his service 
dates, and reserve and retired status 
should also be noted.  If any development 
undertaken pursuant to information or 
releases provided by the appellant above 
is unsuccessful, undertake appropriate 
notification action.  VCAA, Pub. L. No. 
106-475, § 3(a), 114 Stat. 2096, 2097-98 
(2000) (to be codified at 38 U.S.C. 
§ 5103A(b)).

2.  Schedule the veteran for an 
appropriate VA examination to determine 
the etiology of his claimed back 
disability.  The claims folder, including 
a copy of this remand, is to be reviewed 
by the examiner in conjunction with the 
examination.  The examiner should 
specifically address the etiology of any 
current low back disability, indicating 
whether it is at least as likely as not 
that any current back disability is 
related to an injury during inactive duty 
for training or whether the veteran had a 
preexisting back disability that was 
aggravated during his active duty service 
from 1990 to 1991.  The examiner must 
provide a comprehensive report including 
complete rationales for all opinions and 
conclusions reached.

3.  Following completion of the 
foregoing, review the claims file and 
ensure that all of the above-mentioned 
development has been completed in full.  
If any development is incomplete, 
appropriate corrective action is to be 
implemented.  Ensure that all 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475 is completed.

4.  The RO should then adjudicate the 
veteran's claim for service connection 
for residuals of a back injury, on a 
direct or aggravation basis.  If the 
claims remain denied, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and given the opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


